DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species related to a measurement apparatus:
Species A: FIG.4, Specification (PG Pub 2019/0298192 A1) [0035]-[0037], Claim 13.
Species B: FIG.6, Specification [0038]-[0045], Claims 1-12 and 14.
Species C: FIG.8, Specification [0046]-[0050].
Species D: FIG.10&12, Specification [0051]-[0063], Claims 15-26.
Species E: FIG.14, Specification [0064]-[0068].

 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. That is:
Species A is directed to a measurement apparatus that does not comprise any determination unit to determine whether or not the measurement condition needs to be changes and can be changed.
Species B is directed to a measurement apparatus that comprises three determination units to determine whether or not the measurement 
Species C is directed to a measurement apparatus that comprises determination units to determine whether or not the measurement condition needs to be changes and can be changed, and further additionally to determin the change amount of the measurement condition (FIG.8, Steps S305-S308; [0047]).
Species D is directed to a measurement apparatus that comprises two biological signal generation units for generating two biological signal from a light reception result of two different pixels of the light receiving unit, and setting units for two different measurement conditions (FIG.10: No. 13 and 19; FIG.12, Steps S406 and S408; and [0052] and [0053]).
Species E is directed to a measurement apparatus that comprises a biological information detection unit that determines a carboxyhemoglobin concentration (SpCO) in addition to SpO2 (FIG.14: Step S502; and [0064]).

In addition, these species are not obvious variants of each other based on the current record.
Note that currently there is no claim associated with Species C and E identified above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species do not share the same or corresponding technical feature. Please see the various features listed in the characterization of the species above, as well as the representative features in the drawings as to the lack of a corresponding technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI-SHAN YANG/Primary Examiner, Art Unit 3793